Citation Nr: 1229742	
Decision Date: 08/28/12    Archive Date: 09/05/12	

DOCKET NO.  06-10 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a tremor disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1982 to October 1986.

This appeal to the Board of Veterans' Appeals (Board) arises from a September 2005 rating decision in which the RO determined that new and material evidence had not been submitted to warrant reopening a claim of entitlement to service connection for post-traumatic stress disorder (PTSD) with tremors, to include depression, anxiety, panic disorder, suicidal thoughts, sleep difficulty, lack of attention, agoraphobia, and alcohol addiction.  Claims for service connection for PTSD and alcohol abuse were withdrawn in January 2006 and May 2006, respectfully.  See 38 C.F.R. § 20.204 (2011).  In May 2009, the Board denied entitlement to service connection for a disability manifested by depression, anxiety, panic disorder, suicidal thoughts, sleep difficulty, lack of attention, and agoraphobia, and reopened and remanded the claim for service connection for a tremor disorder.

In his March 2006 substantive appeal, the Veteran requested a hearing before a decision review officer (DRO) at the RO and a hearing before a Veterans Law Judge at the RO (travel board hearing).  In an April 2006 letter, the RO advised the Veteran that his DRO hearing was scheduled in May 2006.  The record reflects that the Veteran canceled this hearing.  In a January 2008 letter, the RO informed the Veteran that his travel board hearing was scheduled for March 2008.  Although the notification was not returned by the US Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not subsequently requested rescheduling of the hearing.  As such, this hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In a December 2009 decision, the Board denied service connection for a tremor disorder.  The Veteran, in turn, appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2010 Order, the Court granted a Joint Motion (filed by representatives of both parties) to Vacate and Remand the December 2009 Board decision, and returned the matter to the Board for further proceedings consistent with the Joint Motion.

The case was in turn remanded by the Board in July 2011 for further development.  The requested actions were accomplished to the extent possible and the case has been returned to the Board.  Unfortunately, the appeal must be REMANDED to the RO once again by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

As noted in the Board's July 2011 remand, every person employed in the active military, Naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and that enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  

In July 2003, the VA's General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, a review of the evidence of record reveals no reference to tremors at the time he was in examination in March 1982.  However, in July 1982, 17 days after entry into service, the Veteran's complaints included hand shaking and feeling nervous since his first day of entry into boot camp.  In June 1984, the Veteran described fine, involuntary, generalized tremors both at rest and movement.  He stated these tremors had been present for three to four years and were gradually getting worse.  A pertinent assessment was made of probable essential tremor, even with the absence of family history.  The assessment following treatment the next month was probable benign essential tremor, markedly improved with medication.  At the time of an October 1986 report of medical history in conjunction with separation examination, the examiner noted that the Veteran had a nervous tremor which was medically evaluated and not considered disabling.  Clinical evaluation of the neurological system at the time of separation examination in October 1986 was normal.  

The evidence of record also includes a report of a VA examination in June 2009 at which time the Veteran gave a history of the onset of a tremor in the hands in the 1970's, a time prior to his active service.  The examiner gave a diagnosis of benign essential tremor.  He opined that the disorder was not congenital in that it was not present at birth.  He added that it was likely genetic and, in that sense, might be considered to be developmental.  However, he added that he could state with more certainty that the tremor disorder was an acquired disorder which came on when the Veteran was in his teens.  The examiner also opined that it was at least as likely as not that the tremor disorder pre-existed service.  As for rationale, the examiner stated the Veteran himself reported that it pre-existed service and the 1984 service treatment records reflect that the tremor had been present for 3 to 4 years.  The physician further opined that it was at least as likely as not that any increase in disability during service was due to the natural progress of the pre-existing condition.  This opinion was based on the Veteran's history, knowledge of his present condition, and review of handwriting samples.  

It was determined that while the June 2009 VA examiner opined that it was at least as likely as not that the tremor disorder pre-existed service and that any increase in disability during service was due to the natural progress of the condition, the opinion did not respond to the heavy burden of clear and unmistakable evidence.  The principal reason the case was remanded by the Board in 2011 was to have the June 2009 examiner provide a supplemental opinion.  The RO was to arrange for the Veteran to undergo a VA examination only if the physician who conducted the June 2009 examination was not available, or the designated physician was unable to provide the requested opinion without examining the Veteran.

It does not appear the examiner was available.  Another VA physician stated in February 2012 that he was asked to provide an opinion as to whether the Veteran's diagnosed tremor disorder clearly and unmistakably existed prior to military service, and, if so, whether it clearly and unmistakably was not aggravated by such service.  It does not appear that the Veteran himself was examined by this physician.  The physician stated that based on his review of the claims file, it was his opinion that the "Veteran's tremor disorder clearly and unmistakably existed prior to his period of military service, and I do not feel that it was clearly or unmistakably aggravated due to active duty service. Specifically, the Veteran gives a history of his tremor preexisting medical service on multiple reports, and specifically the service medical records in 1984 indicated that the tremor had been present for 3 to 4 years, which would precede his active duty time."

The Board finds that the VA physician utilized the wrong standard of review.  He did not find that it was undebatable that the Veteran's tremor disorder was not aggravated beyond its normal progression during active service, as is required to rebut the presumption of aggravation under 38 C.F.R. § 3.306(b).  As such, his opinion is of little help in answering the key question of aggravation in this case.

As noted, "clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence as stated.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no- aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

In view of the foregoing, the case is REMANDED for the following:

1.  The VA physician who reviewed the file in February 2012 should be contacted and asked to address the question as to whether there was an increase in severity of the Veteran's tremor disorder and, if so, whether it was clearly and unmistakably due to natural progress as is required to rebut the presumption of aggravation (see 38 U.S.C.A. § 1111).  If that physician is not available, the Veteran should be accorded an examination by another physician knowledgeable in neurological disorders for the purpose of addressing the same question, that is, whether the Veteran's tremor disorder clearly and unmistakably existed prior to service, and, if so, whether there was an increase in severity during service, and, if so, whether it was clearly and unmistakably due to natural progression of the condition.

2.  The AMC/RO should readjudicate the claim on appeal in light all the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

